UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14 (c) of the Securities Exchange Act of 1934 (Amendment No.) Check the appropriate box: oPreliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5 (d)(2)) xDefinitive Information Statement DK INVESTOR, INC. (Name of Registrant As Specified In Charter) Payment of Filing Fee (Check the appropriate box): o No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No: 3) Filing Party: 4) Date Filed: 1 DK Investor, Inc. c/o Primary Capital LLC 80 Wall Street, 5th Floor New York, NY 10005 INFORMATION STATEMENT (Definitive) August 20, 2009 NOTICE OF STOCKHOLDER ACTION BY WRITTEN CONSENT To the Holders of Common Stock of DK Investor, Inc.: The purpose of this letter is to inform you that our majority stockholders holding the voting rights equivalent to 64.49% of the outstanding shares of our common stock executed written consent in lieu of a special meeting approving the amendment to our Articles of Incorporation to change our company name from DK Investor, Inc., (the “Company”)to Resource Acquisition Group Inc., (the “Name Change”), approving the amendment to increase the number of authorized shares of common stock we may issue from 40,000,000 to 200,000,000 (the “Share Increase”),authorizing a 1 for 200 reverse stock split of our common stock (the “Reverse Stock Split”), spin-off the operating subsidiary of the Company on a pro rata basis to the shareholders of the Company (the “Spin-Off”), and to authorize the Company’s Board of Directorsto change the Company’s state of incorporation from New York to Nevada (the “State Change”) each an “Action” and collectively the “Actions”onAugust 18, 2009. Our Board of Directors approved the proposed corporate Actions on August 18, 2009. The accompanying Information Statement which describes the above corporate actions in more detail is being furnished to our stockholders for informational purposes only, pursuant to Section14(c)of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rulesand regulations prescribed thereunder. Under the New York Business Corporations Law and our Articles of Incorporation and By-Laws, stockholder action may be taken by written consent in lieu of a special meeting. Accordingly, the above-described Actions by our Board of Directors and written consent of our majority stockholders are sufficient under the New York Business Corporations Law, our Articles of Incorporation, and our By-Laws.Pursuant to Rule14c-2 under the Exchange Act, the Actions will not be implemented until at least twenty (20) calendar days after the mailing of this Information Statement to our stockholders. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. We will first mail this Information Statement to stockholders on or about September 1, 2009. August 20, 2009 By Order of the Board of Directors of DK Investors, Inc. By: /s/John C. Leo John C. Leo Chief Executive Officer 2 DK INVESTOR, INC. AUGUST 20, 2009 INFORMATION STATEMENT CONCERNING CORPORATE ACTIONS AUTHORIZED BY WRITTEN CONSENT OF STOCKHOLDERS OWNING A MAJORITY OF SHARES OF OUR VOTING SHARES ENTITLED TO VOTE THEREON COPIES OF COMMUNICATIONS TO: Anslow & Jaclin, LLP Attn: Gary S. Eaton, Esq. 195 Route 9 South, Suite 204
